Citation Nr: 0809901	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for a chronic 
disability manifested by anal pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case has been advanced on the docket.

This case was the subject of a Board remand dated in February 
2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in Board's February 2007 remand of this case, the 
veteran asserts that he has PTSD as a result of a sexual 
assault that occurred in August 1952 while serving on board a 
Navy ship.  He further contends that he has developed 
diverticulitis, and a chronic disability manifested by anal 
pain, as a result of the assault.  In statements received in 
January 2005 and April 2005, the veteran indicated that he 
sought treatment for rectal bleeding that was caused by the 
inservice sexual assault, at St. Albans Hospital in Brooklyn, 
New York, during service in September or October 1952.  In 
correspondence dated in April 2005, the RO requested the 
veteran to provide the address of the St. Albans hospital.

In correspondence dated in April 2005 the veteran essentially 
indicated that it was his understanding that the hospital in 
question had closed.  He stated that he was unable to provide 
the address, despite spending considerable time researching 
the address using the Internet.

In a Board remand dated in February 2007, the Board stated 
its belief that the hospital in question was the St. Albans 
Naval Hospital in Brooklyn, New York, which had apparently 
recently evolved into the Veterans Administration St. Albans 
Primary and Extended Care Facility.  While service medical 
records dated in November 1952 and December 1952 do contain 
entries from Naval facilities in Brooklyn, New York, there 
are no entries pertaining to St. Albans Naval Hospital.  The 
Board requested that the RO contact the NPRC and ask for any 
inpatient and outpatient medical records pertaining to 
treatment received by the veteran at the St. Albans Naval 
Hospital, Brooklyn, New York, in 1952; and that if a negative 
response was received from the NPRC, that the RO then contact 
the VA St. Albans Primary and Extended Care Facility in an 
effort to obtain the veteran's St. Albans Naval Hospital 
treatment records from 1952.  The Board requested that all 
negative responses be noted in the record.

In March 2007, the AMC contacted the NPRC, and received a 
negative response from NPRC in April 2007.  As a result, in 
August 2007, the AMC submitted a request to the VA St. Albans 
Primary and Extended Care Facility for any inpatient or 
outpatient records at the St. Albans Naval Hospital in 1952.  
No response from the VA St. Albans Primary and Extended Care 
Facility is documented in the record.  In its November 2007 
statement of the case, the AMC discussed the March 2007 
request to the NPRC, but not the August 2007 request to the 
VA St. Albans Primary and Extended Care Facility.  Further, 
in its November 2007 supplemental statement of the case, the 
AMC appears to have inadvertently mischaracterized the March 
2007 request to the NPRC as a request to the VAMC in St. 
Albans.  The AMC should seek to obtain a response to its 
August 2007 request to the VA Primary and Extended Care 
Facility for 1952 records of treatment of the veteran at St. 
Albans Navy Hospital, and should document any negative 
response received from that facility, as requested in the 
Board's February 2007 remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) ("a remand by . . . the Board confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders").    

In making this request, the Board acknowledges the August 
2007 statement from the veteran, in which he stated that he 
was treated at St. Albans Hospital after the claimed in-
service sexual assault, though he was "never admitted to a 
hospital for this terrible [incident]."  (Emphases added.)  
However, since the incident as alleged took place over 50 
years ago, and the veteran's memory may no longer be precise 
as to the hospital treatment and/or admission process at that 
time, the Board finds that a search for both inpatient and 
outpatient treatment records is warranted.

Accordingly, this case is REMANDED for the following action:

1.  The AMC should obtain a response from 
the VA St. Albans Primary and Extended 
Care Facility regarding the August 2007 
AMC request regarding the veteran's 
records of treatment at St. Albans Navy 
Hospital in 1952.  Any records obtained 
should be associated with the claim file, 
and all negative responses should be 
noted.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, VA must either provide the 
reported treatment records, or it must 
provide for the record a statement 
indicating why it is "reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile."  38 U.S.C.A. § 
5103A(b)(3).

2.  The RO should then readjudicate the 
claims.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



